DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1, 3-4, and 9-14 are pending (claim set as filed on 03/29/2021).

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to the pharmaceutical composition and the specie (b) ITGBL1 DNA or RNA encoding the ITGBL1 protein, in the reply filed on 03/29/2021 is acknowledged. 
	Therefore, claims 1, 3-4, and 9-14 are presented for examination.

Priority
	This application filed on 11/09/2018 has foreign applications to KR 10-2017-0163527 filed on 11/30/2017, and KR 10-2018-0102801 filed on 08/30/2018.

Information Disclosure Statement
	The Information Disclosure Statement filed on 11/09/2018 has been considered.

Drawings
	The drawings filed on 11/09/2018 have been accepted.
Claim Objection
Claim 1 is objected for the recitation of the abbreviation “ITGBL1”. An abbreviation should be preceded in its first occurrence by the specific identity of the entity which said abbreviation is intended to represent. Thereafter, the use of the abbreviation in the claims will be understood.

Claim Interpretation
Regarding claim 1’s preamble, the recitation of “for preventing or treating cartilage diseases” has been considered but not given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone (MPEP 2111.02: Effect of Preamble). Dependent claim 4 is an embodiment of said intended use and thereby, is also non-limiting.

Claim Rejections - 35 USC §101, Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 9-12, and 14 are rejected under 35 U.S.C. 101 because:
Evaluate Step 1: Is the claim to a process, machine, manufacturer, or a composition of matter? Yes, the claim recites pharmaceutical composition comprising a nucleic acid/protein, which is a composition of matter.
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? Yes, the claim recites a nature-based product of “ITGBL1 DNA or RNA encoding the ITGBL1 protein” (i.e. a naturally occurring product falls under the judicial exception categories of: a natural phenomenon and/or law of nature). When the claimed ITGBL1 is compared to naturally occurring ITGBL1, the comparison indicates that there are no differences in structure, function, or other characteristics. The instant pre-grant specification discloses that “an ITGBL1 protein that is expressed and secreted around chondrocytes was identified during a differentiation of chondrocytes” (at ¶ [0011]) and further discloses that “ITGBL1 may be used in a form of DNA, RNA, or a protein, and may include genes derived from fish, amphibians, birds, and mammals” (see ¶ [0033], [0096]). Therefore, the claimed ITGBL1 is a product of nature exception because it naturally occurs in nature as evident by the instant disclosure.
Evaluate Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claims do not recite additional elements that integrate the judicial exception into a practical application. For example, claim 3 is a nucleotide sequence of a naturally occurring product. Claim 4, as discussed above, is merely an embodiment of an intended use which does not add a structural limitation. Claims 9-10 are functional language or functional limitations that describes what the natural product does. Claim 12 broadly recites a carrier, an excipient, or a diluent which, under the broadest reasonable interpretation, reads on naturally occurring water. Therefore, there are not any additional elements that integrates the judicial exception into a practical application nor makes it markedly different from what occurs in nature or its naturally occurring counterpart. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim(s) does/do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.
	Accordingly, the claimed invention is directed to a nature based exception without any markedly different characteristics from what occurs in nature and therefore, is rejected under §101 as being subject matter ineligible. 

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 9-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (Itgbl1 modulates integrin-extracellular matrix interactions to promote cartilage formation, 12/02/2016 – cited in the IDS filed on 11/09/2018).  
Song discloses a unique secreted integrin modulator, Itgbl1, which may inhibit integrin-ECM interactions and thereby induces cellular de-condensation and promotes chondrogenesis. Song further discloses Itgbl1 levels were decreased in samples from arthritis patients, and that ectopic expression of Itgb1 improves damaged joint cartilage in a mouse destabilization of the medial meniscus arthritis model suggestion that Itgbl1 protects against the development of arthritis in joint cartilage (see page 13). 

Claims 1, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheung (US 2005/0089895 A1). 
Cheung teaches a composition comprising the following polynucleotide probes: TDO2, EST5, HIST1H2BD, PXMP2, ACAS2, ANAPC7, EST6, RBP5, ANXA1, CKB, ITGBL1, KPNA2, EST7 and MEG3 (see ¶ [0005] & see claims 1, 6-7). Claim interpretation: the claim’s transitional phrase of “comprising” is inclusive or open-ended and does not exclude additional, un-recited elements (i.e. the claimed composition allows for other polynucleotide probes) (MPEP 2111.03 (I): Transitional Phrases). 

Claims 1, 3-4, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni (US Patent no. 7,446,176 B2) as evidenced by BLAST.
	Ni’s general disclosure relates to novel polynucleotides and the encoded polypeptides. Moreover, the present invention relates to vectors, host cells, antibodies, and recombinant and synthetic methods for producing the polypeptides and polynucleotides (see abstract & col. 2, lines 13-22).
	Regarding claims 1, 3-4, 11, and 14, Ni discloses “tissue distribution in osteoarthritic tissue suggests that polynucleotides, translation products and antibodies corresponding to this gene are useful for the treatment and/or diagnosis of diseases of connective tissue, particularly osteoarthritis, including but not limited to inflammation, rheumatoid arthritis, and cartilage tears and physical injury” (see col. 19, lines 37-43). Ni teaches “polypeptides comprising the amino acid sequence of the open frame upstream of the predicted signal peptide are contemplated by the present invention. Specifically, polypeptides of the invention comprise, or alternatively consist of, the following amino acid sequence: … (SEQ ID NO: 50). Polynucleotides encoding Claim interpretation: the reference of Ni is silent with regards to “ITGBL1” but since claim 3 pertaining to the claimed SEQ ID NO: 26 corresponds or has a 100% identity match with Ni’s SEQ ID NO: 50 (see page 3 of the BLAST evidentiary document for sequence match), then Ni teaches the claimed ITGBL1 DNA or RNA encoding the ITGBL1 protein as presented in claims 1, 11, and 14. 
	Regarding claims 9-10, Ni discloses the polynucleotides may also be used to modulate and/or diagnose inflammation and may further may inhibit the activation, proliferation and/or differentiation of cells involved in an inflammatory response, these molecules can be used to treat, diagnose, or prognose, inflammatory conditions, both chronic and acute conditions, including, but not limited to, inflammation associated with arthritis (see col. 361, lines 26-38). Ni discloses the polypeptide of the invention may have the ability to stimulate chondrocyte growth, therefore, they may be employed to enhance bone and periodontal regeneration and aid in tissue transplants or bone grafts (see col. 401, lines 60-64, & col. 10, lines 7-24). 
	Regarding claims 11-13, Ni teaches where the compound of the invention is a nucleic acid encoding a protein, the nucleic acid can be administered in vivo to promote expression of its encoded protein. The present invention also provides pharmaceutical compositions such compositions comprise a therapeutically effective amount of a compound, and a pharmaceutically acceptable carrier wherein the carrier refers to a diluent, adjuvant, excipient, or vehicle with which the therapeutic is administered. The composition can take the form of solutions, suspensions, emulsions, tablets, pills, capsules, powders, sustained-release formulations and the like (see col. 332, lines 28-65). 

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653